Case 0:18-cv-62593-DPG Document 358 Entered on FLSD Docket 12/14/2020 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


   FEDERAL TRADE COMMISSION,
                                                     Case No.: 18-cv-62593-DPG
                   Plaintiff,

           v.

   SIMPLE HEALTH PLANS LLC, et al.,

                   Defendants.


            DEFENDANT STEVEN DORFMAN’S EMERGENCY MOTION
               TO COMPEL RECEIVER TO DEFEND CORPORATE
       DEFENDANTS OR, IN THE ALTERNATIVE, APPOINT AMICUS COUNSEL

         Defendant Steven Dorfman, through undersigned counsel, files this emergency motion to

  compel the Receiver to defend Defendants Simple Health Plans LLC, Health Benefits One LLC,

  Health Center Management LLC, Innovative Customer Care LLC, Simple Insurance Leads LLC,

  and Senior Benefits One LLC (collectively, the “Corporate Defendants”) and preserve their

  rights or, in the alternative, appoint amicus counsel to represent the Corporate Defendants and

  states as follows:

         On October 31, 2018, the Court entered a temporary restraining order appointing the

  Receiver to act as temporary receiver over and represent the Corporate Defendants. [ECF 15]. The

  Court extended the Receiver’s appointment by virtue of the Preliminary Injunction entered on

  May 14, 2019. [ECF 139]. The Receiver has accepted the continued appointment, as evidenced by

  the various filings that he has made through counsel in this proceeding and his appearance at

  numerous hearings in this case.

         Plaintiff the Federal Trade Commission (the “FTC”) now seeks to have the Clerk

  improperly default the Corporate Defendants. See [ECF 356, 357].



                                                 1
Case 0:18-cv-62593-DPG Document 358 Entered on FLSD Docket 12/14/2020 Page 2 of 3




         Mr. Dorfman is the 99% indirect owner of the Corporate Defendants and residual owner

  of their assets. The Receiver owes a fiduciary duty to the Corporate Defendants and is obligated

  to work to preserve their assets. FTC v. On Point Global, 2020 WL 5819809, *2 (S.D.Fla. Sept.

  30. 2020) (“receiver owes a fiduciary duty to the owners of the property under his care and thus

  must protect and preserve the receivership’s assets for the benefit of the person ultimately entitled

  to it.”) (internal citations omitted). Indeed, in On Point Global, Judge Scola recognized that a

  receiver should act to “take actions to preserve arguments” for the corporate defendants. Id. at *6

  (“If the Receiver had failed to adopt these arguments on behalf of the Corporate Entity Defendants

  these Defendants would have been prejudiced by being deprived of an argument to potentially

  preserve their property. Indeed, the Receiver represents both the interests of the Defendants she

  represents and consumers.”). A receiver’s failure to “preserve a colorable argument for the

  Defendants she represents” shows bias against those defendants by prejudicing them in favor of

  consumers. Id. To avoid any inconsistent rulings, deprivation of due process, and prejudice to the

  Corporate Defendants, Mr. Dorfman requests that the Court compel the Receiver to take all actions

  to preserve the Corporate Defendants’ arguments and assets by filing a responsive pleading to the

  FTC’s second amended complaint that effectuates that mandate and take all other necessary

  actions.

         In the alternative, Mr. Dorfman requests that the Court appoint amicus counsel to represent

  the Corporate Defendants so that their rights and assets are preserved against the FTC’s

  unsubstantiable allegations that will soon be disproven and the merits of this action can be

  considered when the record evidence is presented to the Court.

         The undersigned certifies that the Receiver has consented to the filing of this motion.




                                                   2
Case 0:18-cv-62593-DPG Document 358 Entered on FLSD Docket 12/14/2020 Page 3 of 3




                                           Request for Hearing

             Mr. Dorfman submits that a hearing and ruling on this matter is needed as soon as possible

  to avoid any undue prejudice to the Corporate Defendants. A hearing on this matter will allow the

  Court to consider arguments relating to the lack of due process and severe prejudice the FTC’s

  efforts.

                                    Local Rule 7.1(d)(1) Certification

             After reviewing the facts and researching applicable legal principles, I ce rtify that this

  motion in fact presents a true emergency (as opposed to a matter that may need only expedited

  treatment) and requires an immediate ruling because the Court would not be able to provide

  meaningful relief to a critical, non-routine issue after the expiration of seven days. I understand

  that an unwarranted certification may lead to sanctions.

  Dated: December 14, 2020

                                                            DLA Piper LLP (US)

                                                            /s/ Elan A. Gershoni
                                                            Ryan D. O’Quinn (FBN 513857)
                                                            ryan.oquinn@dlapiper.com
                                                            Elan A. Gershoni (FBN 95969)
                                                            elan.gershoni@dlapiper.com
                                                            200 South Biscayne Boulevard, Suite 2500
                                                            Miami, Florida 33131
                                                            Telephone: 305.423.8554
                                                            Facsimile: 305.675.7885
                                                            Counsel for Defendant Steven Dorfman

                                     CERTIFICATE OF SERVICE

          The undersigned certifies that he filed this pleading on December 14, 2020 through the
  court’s electronic filing system and that all parties requesting electronic notice of pleadings have
  been served with the pleading.


                                                          /s/ Elan A. Gershoni
                                                          Elan A. Gershoni



                                                      3
